Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 1 of 21




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  HAYDAY, INC.; WINN-DIXIE STORES,
  INC.; EL PRADO, CORP.;
  GOVERNMENT DISCOUNT, INC.; and
  PARTY CITY CORPORATION,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues HAYDAY, INC.; WINN-DIXIE

  STORES, INC.; EL PRADO, CORP.; GOVERNMENT DISCOUNT, INC.; and PARTY CITY

  CORPORATION (hereinafter “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 2 of 21




         4.      Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.      At all times material, Defendant, HAYDAY, INC., owned and operated a

  commercial retail center located at 3701 NW 7th Street, Miami, Florida 33126 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

         6.      At all times material, Defendant, HAYDAY, INC., was and is a Florida Profit

  Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Miami, Florida.

         7.      At all times material, Defendant, WINN-DIXIE STORES, INC., owned and

  operated a commercial grocery store located at 3701 NW 7th Street, Miami, Florida 33126

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, WINN-DIXIE

  STORES, INC., holds itself out of the public as “Fresco y Mas #0366.”

         8.      At all times material, Defendant, WINN-DIXIE STORES, INC., was and is a

  Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Jacksonville, Florida.

         9.      At all times material, Defendant, EL PRADO, CORP., owned and operated a retail

  restaurant business at 3701 NW 7th Street, Miami, Florida 33126 (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida. Defendant, EL PRADO, CORP., holds itself out to the public as

  “El Prado Restaurant.”


                                                   2
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 3 of 21




         10.     At all times material, Defendant, EL PRADO, CORP., was and is a Florida Profit

  Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Miami, Florida.

         11.     At all times material, Defendant, GOVERNMENT DISCOUNT, INC., owned and

  operated a retail clothing store at 3701 NW 7th Street, Miami, Florida 33126 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, GOVERNMENT DISCOUNT,

  INC., holds itself out to the public as “Government Discount.”

         12.     At all times material, Defendant, GOVERNMENT DISCOUNT, INC., was and is

  a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its principal

  place of business in Miami, Florida.

         13.     At all times material, Defendant, PARTY CITY CORPORATION, owned and

  operated a commercial store at 3701 NW 7th Street, Miami, Florida 33126 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant, PARTY CITY CORPORATION,

  holds itself out to the public as “Party City #210.”

         14.     At all times material, Defendant, PARTY CITY CORPORATION, was and is a

  Foreign Profit Corporation, incorporated under the laws of the State of Delaware, with its principal

  place of business in Rockaway, New Jersey.

         15.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or


                                                    3
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 4 of 21




  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                       FACTUAL ALLEGATIONS

         16.     Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         17.     Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

         18.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         19.     Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         20.     Defendant, HAYDAY, INC., owns, operates and oversees the Commercial

  Property, its general parking lot and parking spots.

         21.     The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         22.     The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and


                                                    4
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 5 of 21




  businesses located within the Commercial Property on or about February 25, 2021 and March 31,

  2021 encountering multiple violations of the ADA that directly affected his ability to use and enjoy

  the Commercial Property and businesses located therein. He often visits the Commercial Property

  and businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately sixteen (16) miles from his residence, and

  is near other businesses and restaurants he frequents as a patron. He plans to return to the

  Commercial Property and the businesses located within the Commercial Property within two (2)

  months of the filing of this Complaint, specifically on May 8, 2021.

         23.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on May 8, 2021.

         24.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         25.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial


                                                   5
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 6 of 21




  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation

  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly

  situated.

           26.   Defendants, HAYDAY, INC.; WINN-DIXIE STORES, INC.; EL PRADO,

  CORP.; GOVERNMENT DISCOUNT, INC.; and PARTY CITY CORPORATION, own and/or

  operate a place of public accommodation as defined by the ADA and the regulations implementing

  the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, HAYDAY, INC.; WINN-DIXIE STORES,

  INC.; EL PRADO, CORP.; GOVERNMENT DISCOUNT, INC.; and PARTY CITY

  CORPORATION, are responsible for complying with the obligations of the ADA. The place of

  public accommodation that Defendants, HAYDAY, INC.; WINN-DIXIE STORES, INC.; EL

  PRADO, CORP.; GOVERNMENT DISCOUNT, INC.; and PARTY CITY CORPORATION,

  own and operate the Commercial Property Business located at 3701 NW 7th Street, Miami, Florida

  33126.

           27.   Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through V of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not


                                                  6
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 7 of 21




  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         28.     Defendant, HAYDAY, INC., as landlord and owner of the Commercial Property

  Business, is responsible for all ADA violations listed in Counts I through V.

         29.     Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing threat

  of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through V of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         30.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages




                                                  7
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 8 of 21




    and/or accommodations of the Commercial Property, and businesses located within the

    Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                    COUNT I – ADA VIOLATIONS
                                       AS TO HAYDAY, INC.

           31.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    30 above as though fully set forth herein.

           32.     Defendant, HAYDAY, INC., has discriminated, and continues to discriminate,

    against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

    January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross

    receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his visit to

    the Commercial Property, include but are not limited to, the following:

       A. Parking

  i.   The plaintiff had difficulty exiting the vehicle, as accessible parking spaces are not the required

       width. Violation: There are accessible parking spaces that are not a compliant width, violating

       Section 4.6.3 of the ADAAG and Section 502.2 of the 2010 ADA Standards, whose resolution

       is readily achievable.

ii.    The plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

       provided. Violation: There are van accessible parking spaces that do not have compliant access

       aisles provided, violating Sections 4.1.2(5b) and 4.6.3 of the ADAAG and Section 502.2 of the

       2010 ADA Standards, whose resolution is readily achievable.

iii.   There are accessible parking spaces and access aisles that are obstructed by shopping carts.

       Violation: Accessible elements are not properly maintained or readily accessible and usable by

       persons with disabilities violating 28 CFR 36.211, whose resolution is readily achievable.

                                                      8
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 9 of 21




iv.    The plaintiff had difficulty accessing the facility, as there are designated accessible parking

       spaces located too far from an accessible route to the facility. Violation: Some of the accessible

       parking spaces are not located on the shortest route to an accessible entrance, violating Section

       4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

       readily achievable.

       B. Entrance Access and Path of Travel

  i.   The plaintiff had difficulty traversing the path of travel, as it is not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and

       4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The plaintiff had difficulty using some of the curb ramps, as a level landing is not provided at

       the top of the curb ramp. Violation: There are curb ramps at the facility that don’t have level

       landings at the transition to the adjoining walking surface, violating Section 4.7.2 of the

       ADAAG and Section 406.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section


                                                      9
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 10 of 21




       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

                              COUNT II – ADA VIOLATIONS
                       AS TO HAYDAY, INC. AND WINN-DIXIE STORES

           33.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    30 above as though fully set forth herein.

           34.     Defendants, HAYDAY, INC. and WINN-DIXIE STORES, have discriminated,

    and continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to

    have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

    employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

    encountered during his visit to the Commercial Property, include but are not limited to, the

    following:

       A. Access to Goods and Services

  i.   The plaintiff could not use the sales counters without assistance, as they are mounted too high.

       Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

       of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 ii.   The plaintiff could not reach the ticket counter, as it is mounted too high. Violation: There are

       self-service areas with elements that are outside of the reach ranges prescribed in Sections

       4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Section 308 of the 2010 ADA Standards, whose

       resolution is readily achievable.

       B. Public Restrooms

  i.   The plaintiff could not exit the restroom without assistance, as the required maneuvering

                                                     10
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 11 of 21




       clearance was not provided due to the location of a trashcan. Violation: The restroom door

       does not provide the required latch side clearance due to a lack of maintenance violating

       Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The plaintiff could not transfer to the toilet without assistance, as objects are mounted less

       than 12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

       compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

       the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

 iv.   The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at

       the required location. Violation: The grab bars in the accessible toilet compartment do not

       comply with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1

       of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 vi.   The plaintiff could not enter the accessible toilet compartment without assistance, as the


                                                    11
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 12 of 21




       required maneuvering clearance is not provided. Violation: The accessible toilet compartment

       does not provide the required latch side clearance at the door violating Sections 4.13.6 and

       4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

                                COUNT III – ADA VIOLATIONS
                          AS TO HAYDAY, INC. AND EL PRADO, CORP.

           35.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

    30 above as though fully set forth herein.

           36.     Defendants, HAYDAY, INC. and EL PRADO, CORP., have discriminated, and

    continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

    accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

    employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

    encountered during his visit to the Commercial Property, include but are not limited to, the

    following:

       A. Access to Goods and Services

  i.   The plaintiff could not use the sales counters without assistance, as they are mounted too

       high. Violation: There are sales counters at the facility in excess of 36” high, violating

       Section 7.2(1) of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose

       resolution is readily achievable.

       B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

                                                     12
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 13 of 21




 ii.   The plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The plaintiff could not use the lavatory without assistance, as the required knee & toe

       clearances are not provided. Violation: There are lavatories in public restrooms without the

       required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of

       the ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is

       readily achievable.

 iv.   The plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 v.    The plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

       high. Violation: There are dispensers provided for public use in the restroom, with controls

       outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

       308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.   The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.   The plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.


                                                    13
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 14 of 21




        Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4

        and Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose

        resolution is readily achievable.

viii.   The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-

        compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG

        and Section 604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

                             COUNT IV – ADA VIOLATIONS
                  AS TO HAYDAY, INC. AND GOVERNMENT DISCOUNT, INC.

            37.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

     30 above as though fully set forth herein.

            38.       Defendants, HAYDAY, INC. and GOVERNMENT DISCOUNT, INC., have

     discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

     inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

     has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

     Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

     the following:

        A. Public Restrooms

   i.   The restroom signage is not mounted at the required location, violating Section 4.30.6 of the

        ADAAG and Section 703.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  ii.   The plaintiff had difficulty using the doorknob on the restroom door without assistance, as it

        requires tight grasping. Violation: The restroom door has non-compliant hardware for disabled

                                                       14
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 15 of 21




       patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of

       the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

       accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

       are not fully wrapped or insulated outside the accessible toilet compartment violating Section

       4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 iv.   The plaintiff had difficulty using the paper towels due to the roll not being located within a

       dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

       with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

 v.    The plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

       high. Violation: There are dispensers provided for public use in the restroom, with controls

       outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

       308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.   The plaintiff had difficulty using the urinals as the rims are mounted too high. Violation: There

       are urinals provided for public use that do not comply with the standards set forth in Section

       4.18.2 of the ADAAG and Section 605.2 of the 2010 ADA Standards, whose resolution is

       readily achievable.

vii.   The plaintiff could not use the toilet compartment without assistance, as one of the required

       size is not provided: Violation: The toilet compartments provided for public use at the facility

       are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

       2010 ADA Standards, whose resolution is readily achievable.


                                                    15
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 16 of 21




viii.     The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ix.      The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

          is readily achievable.

  x.      The plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

          Violation: The grab bars in the accessible toilet compartment do not comply with the

          requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5 and 609 of the

          2010 ADA Standards, whose resolution is readily achievable.

 xi.      The plaintiff could not enter the restroom without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom door does not provide the required latch

          side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                                COUNT V – ADA VIOLATIONS
                      AS TO HAYDAY, INC. AND PARTY CITY CORPORATION

              39.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

       30 above as though fully set forth herein.

              40.     Defendants, HAYDAY, INC. and PARTY CITY CORPORATION, have

       discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

                                                       16
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 17 of 21




    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

    has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

       A. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-

       compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG

       and Section 604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The plaintiff could not transfer to the toilet without assistance, as objects are mounted less

       than 12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

       2010 ADA Standards, whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

           41.       The discriminatory violations described in Counts I through V are not an exclusive

    list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

    of public accommodation in order to photograph and measure all of the discriminatory acts

    violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

    further requests to inspect any and all barriers to access that were concealed by virtue of the


                                                     17
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 18 of 21




   barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

   equal enjoyment of the Commercial Business and businesses located within the Commercial

   Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

   and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

   measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          42.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          43.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.             Furthermore, Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford


                                                    18
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 19 of 21




   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           44.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           45.     A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

           46.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

           47.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their


                                                      19
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 20 of 21




   businesses, located at and/or within the commercial property located at 3701 NW 7th Street,

   Miami, Florida 33126, the exterior areas, and the common exterior areas of the Commercial

   Property and businesses located within the Commercial Property, to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cure the violations of the ADA.

              WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


      Dated: April 1, 2021.

                                                     GARCIA-MENOCAL & PEREZ, P.L.
                                                     Attorneys for Plaintiff
                                                     4937 S.W. 74th Court
                                                     Miami, Florida 33155
                                                    20
Case 1:21-cv-21243-MGC Document 1 Entered on FLSD Docket 04/01/2021 Page 21 of 21




                                        Telephone: (305) 553-3464
                                        Facsimile: (305) 553-3031
                                        Primary E-Mail: ajperez@lawgmp.com
                                        Secondary E-Mails: bvirues@lawgmp.com
                                                         aquezada@lawgmp.com

                                        By: ___/s/_Anthony J. Perez________
                                               ANTHONY J. PEREZ
                                               Florida Bar No.: 535451
                                               BEVERLY VIRUES
                                               Florida Bar No.: 123713




                                       21
